                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Criminal Case No. 18-cr-00480-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. LYLE WILLIAM PERRY,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

      This matter is before the Court on defendant Lyle Perry’s Motion for

Compassionate Release [Docket No. 59]. He has supplemented his motion on several

occasions. See Docket Nos. 64 and 65.

      On October 31, 2018, Mr. Perry pled guilty to conspiracy to commit money

laundering in violation of 8 U.S.C. § 371. Docket No. 14. On December 6, 2019, the

Court sentenced Mr. Perry to, inter alia, 36 months imprisonment. Docket No. 53. Mr.

Perry self-surrendered on December 31, 2019, and is currently incarcerated at FCI

Englewood. Docket No. 59 at 1.

      On March 19, 2020, Mr. Perry filed this motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). Id. Mr. Perry requests that he be released from

prison to home confinement for 90 days in order to care for his 93-year-old mother

during the coronavirus (COVID-19) pandemic. Id. at 1. Mr. Perry further represents
that his age and underlying health conditions would make him vulnerable should the

coronavirus spread within FCI Englewood. Id. at 3-4.

       Section 3582(c)(1)(A) permits a district court to “reduce [a] term of imprisonment”

in certain circumstances1 “upon motion of the Director of the Bureau of Prisons, or upon

motion of the defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf

or the lapse of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier.” Mr. Perry submitted a request for release to

the warden at FCI Englewood on March 22, 2020. Docket No. 64-1. Mr. Perry admits

that the warden has not responded. Docket No. 64. Thus, Mr. Perry has failed to

demonstrate that he has “exhausted all administrative rights” or that 30 days have

elapsed from the warden receiving Mr. Perry’s request for a sentence reduction, as the

statute requires. Accordingly, the Court does not have jurisdiction to consider Mr.

Perry’s request for compassionate release. See United States v. Keith, 2019 WL

6617403, at *1 (W.D. Okla. Dec. 5, 2019) (finding that, where § 3582(c)(1)(A)’s


       1
           Under the statute, the Court may order release if it finds that:

       (i) extraordinary and compelling reasons warrant such a reduction; or

       (ii) the defendant is at least 70 years of age, has served at least 30 years
       in prison, pursuant to a sentence imposed under section 3559(c), for the
       offense or offenses for which the defendant is currently imprisoned, and a
       determination has been made by the Director of the Bureau of Prisons
       that the defendant is not a danger to the safety of any other person or the
       community, as provided under section 3142(g);

       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission.

                                               2
exhaustion requirement is not satisfied, the court is “without jurisdiction to entertain

[defendant’s] request for compassionate release”).

       Mr. Perry argues that the Court can still rule on his motion, either by reading an

exception to the exhaustion requirement into the statute based on the possi bility of

irreparable harm or by holding that he has, given the factual circumstances, fully

exhausted his administrative remedies. Docket No. 63 at 12-15. Neither argument is

persuasive. As to irreparable harm, Mr. Perry fails to identify a Tenth Circuit case

where such an exception to an exhaustion requirement has been found in a factually

analogous context. Mr. Perry’s citation to McGraw v. Prudential Ins. Co. of Am., 137

F.3d 1253, 1263 (10th Cir. 1998), is not on point, as that case concerned a statute that,

unlike § 3582, “does not specifically require the exhaustion of remedies” and the

doctrine is applied “as a manner of judicial discretion.” As to exhaustion, Mr. Perry

contends that any administrative remedies should be considered “unavailable” because

“further delay invites the harm that the remedy” is needed to forestall. Docket No. 63 at

14. This argument is similarly unsupported by case law. Mr. Perry cites to Jernigan v.

Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002), arguing that the “logic” of that case is

that “when a prisoner seeks administrative remedy but does not receive a response

within the time required, it is impossible to achieve typical exhaustion.” Docket No. 63

at 14. Here, however, § 3582(c)(1) specifically provides that a prisoner may bring his

motion seeking a sentence reduction within 30 days even if the warden fails to respond

to his request. In other words, the warden does not have the ability to prevent Mr.

Perry from bringing his motion in this Court by sitting on his request for an


                                             3
administrative remedy. Thus, the Court is not persuaded that Jernigan presents a

factually analogous situation.

      While the Court is not unsympathetic to Mr. Perry’s situation, the Court may not

take action where it lacks statutory authorization to do so. 2 The Court concludes that

Mr. Perry has failed to demonstrate a basis for the Court to exercise jurisdiction over

his request for a sentence reduction. It is therefore

      ORDERED that defendant Lyle Perry’s Motion for Compassionate Release

[Docket No. 59] is denied without prejudice.


      DATED April 3, 2020.

                                         BY THE COURT:


                                         ____________________________
                                         PHILIP A. BRIMMER
                                         Chief United States District Judge




      2
         The Court notes that § 3582(c)(1)(A) is not the only pathway for Mr. Perry to
obtain the relief he seeks. Title 18 U.S.C. § 3624(c)(2) permits the Director of the
Bureau of Prisons (the “Director”) to “place a prisoner in home confinement for the
shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.” The
CARES Act, enacted on March 27, 2020, allows the Director to “lengthen the maximum
amount of time for which the Director is authorized to place a prisoner in home
confinement” under that statute. Pub. L. 116-136, § 12003(b)(2). Attorney General
William P. Barr has issued a memorandum directing the Director to “prioritize the use of
[the Director’s] various statutory authorities to grant home confinement for inmates,”
considering “the totality of circumstances for each individual inmate, the statutory
requirements for home confinement” and various discretionary factors. See
Memorandum for the Director of Bureau of Prisons from the Attorney General, March
26, 2020, at 1-2. However, this procedure is separate from the Court’s jurisdiction to
order a sentence reduction pursuant to § 3582(c)(1)(A).

                                            4
